Case 0:20-cv-60747-RKA Document 12 Entered on FLSD Docket 06/23/2020 Page 1 of 1



                             sUNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60747-CIV-ALTMAN/Hunt

  GBX TECHNOLOGY, LLC,

         Plaintiff,
  v.

  DLA PIPER LLP (US), et al.,

        Defendants.
  _________________________________________/

                                               ORDER

         Federal Rule of Civil Procedure 4(m) requires the plaintiff to serve the summons and

  complaint on each defendant within 90 days after the filing of the complaint. The Plaintiff filed

  this action on April 10, 2020 [ECF No. 1]. As of this writing, however, the Plaintiff has not

  perfected service on the Defendants.

         Accordingly, the Court hereby

         ORDERS that the Plaintiff shall perfect service on the Defendants and file proof of service

  on the docket by July 9, 2020. Failure to serve the Defendants by that date will result in dismissal

  without further notice.

         DONE AND ORDERED in Fort Lauderdale, Florida this 23rd day of June 2020.




                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
